      Case: 1:21-cv-00817 Document #: 1 Filed: 02/12/21 Page 1 of 13 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS




 CHAZAK KINDER INC.


                         Plaintiff,                 Civil No.
 v.
                                                    JURY TRIAL DEMANDED

 JBRICK, LLC,

                         Defendant.

        Plaintiff Chazak Kinder Inc. (“Chazak Kinder” or “Plaintiff”), by and through its

undersigned attorneys, for its Complaint against JBrick, LLC (“JBrick” or “Defendant”), states as

follows:

                                  SUMMARY OF THE ACTION

        1.       Monopoly® is a popular board game developed in 1903 to demonstrate the evils of

unfettered power in the hands of a select group.

        2.       Unfortunately, in the toy industry, that message has fallen on deaf ears. Rather than

compete in an open market place, certain manufacturers of toys seek to preclude regular, every

day items from use by others.

        3.       Defendant seeks to gain a monopoly by asserting unfounded claims of copyright

infringement for a product that is not registered nor protectable under the copyright laws of the

United States.

        4.       Defendant has asserted that Plaintiff is infringing its alleged copyright by selling

model kits of the Second Temple, a Jewish holy temple that formerly stood on the Temple Mount
     Case: 1:21-cv-00817 Document #: 1 Filed: 02/12/21 Page 2 of 13 PageID #:2




in Jerusalem (“Holy Temple Model Set”). Plaintiff denies that it has infringed any copyrights

owned by Defendant.

       5.      Plaintiff seeks declaratory judgment that any copyright(s) asserted by Defendant

for a “Holy Temple Model Set” is invalid and unenforceable.

       6.      Further, Plaintiff complains of Defendant’s Tortious Interference with Business

Relations, Tortious Interference with Prospective Economic Advantage, and Trade Libel.

       7.      Defendant, through its CEO, Yitzchok Kasowitz (“Mr. Kasowitz”), contacted

Plaintiff, as well as several of its customers, with copyright takedown requests, expressing that by

selling Plaintiff’s Holy Temple Model Set, Plaintiff and its customers were “intentionally and

wrongfully using another’s Intellectual Property for the purpose of monetary value and revenue.”

       8.      Upon information and belief, neither Mr. Kasowitz, nor his company, own

copyright, with respect to the Holy Temple Model Set.

       9.      Any copyright that Defendant can allege would be invalid based on, among other

things, the doctrine of merger.

       10.     In the alternative, Plaintiff does not infringe on any copyright because of the

doctrine of scenes a faire.

                                            PARTIES

       11.     Plaintiff is a company organized under the laws of the State of New York. Plaintiff

has a primary place of business at 5504 18th Ave, Brooklyn, New York.

       12.     Plaintiff’s Chief Executive Officer (CEO) is Yaacov Schwartz (“Mr. Schwartz”).

       13.     Defendant is a company organized under the laws of the State of Florida.

Defendant has a primary place of business at 18140 NE 10th Court, N. Miami Beach, Florida.

       14.     Upon information and belief, Defendant is in the business of manufacturing and

selling toy sets and accessories for LEGO® compatible toys.

                                               -2-
        Case: 1:21-cv-00817 Document #: 1 Filed: 02/12/21 Page 3 of 13 PageID #:3




          15.   Upon information and belief, Defendant’s Chief Executive Officer is Mr. Kasowitz.

          16.   Defendant owns the internet domain http://www.jbrick.com (“Jbrick’s Website”).

          17.   Defendant controls the content of JBrick’s Website.

          18.   Defendant’s sets and accessories are sold throughout the United States via JBrick’s

Website.

          19.   Defendant sells, among other things, a Holy Temple Model Sets, through JBrick’s

Website.

          20.   Upon information and belief, Defendant’s sets and accessories have been sold

within this judicial district.

                                 JURISDICTION AND VENUE

          21.   Counts I and II of Plaintiff’s complaint arise under the copyright laws of the United

States of America 17 U.S.C. §101 et seq. (“the Copyright Act”) and therefore this Court has

original jurisdiction over those claims pursuant to 28 U.S.C. §§ 1331 and 1338(a) and (b).

          22.   The Court has supplemental jurisdiction over Counts III, IV and V because they

arise out of the same controversy as the claims between Plaintiff and Defendant in this matter.

          23.   Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b)(2) and 1400(a)

because Defendant has sold products within this judicial district.

                                              FACTS

          24.   Plaintiff sells products, mostly toys, through several websites including

toys2discover.com (“Plaintiff’s Website”). One of the products sold by Plaintiff is the Bais

Hamikdash Building Set (the “Holy Temple Model Set”). A photograph of the representative

product, as advertised on Plaintiff’s Website, is attached as Exhibit A.

          25.   The Holy Temple Model Set is designed to be compatible with LEGO® branded

toys.

                                                -3-
    Case: 1:21-cv-00817 Document #: 1 Filed: 02/12/21 Page 4 of 13 PageID #:4




       26.        The Holy Temple Model Set includes over 1,000 pieces.

       27.        The Holy Temple Model Set is designed to be a replica of the Second Temple in

Jerusalem.

       28.        Below, is a photograph of the Holy Temple Model Set, fully constructed, as

reflected    on    Plaintiff’s   website   (http://www.toys2discover.com/products/bais-hamikdash-

building-set):




       29.        The Holy Temple Model Set is a reproduction of the layout as to how the Second

Temple was believed to have appeared as in the times of the Hebrew Bible.

       30.        All toys that are designed to depict the Second Temple necessarily must depict a

similar layout.

       31.        Plaintiff began selling the Holy Temple Model Set in 2019.

       32.        As of July 10, 2020, Defendant advertised and purportedly sold a Holy Temple

Model Set, as well, on JBrick’s Website (http://www.jbrick.com/store/p64/Holy_Temple.html).

       33.        Below is a photograph of Defendant’s Holy Temple Model Set, fully constructed,

as represented on JBrick’s Website:




                                                 -4-
       Case: 1:21-cv-00817 Document #: 1 Filed: 02/12/21 Page 5 of 13 PageID #:5




         34.    The pieces (“blocks”) comprising Plaintiff’s Holy Temple Model Set are separate

and distinct from the blocks comprising Defendant’s Holy Temple Model Set. Plaintiff’s Holy

Temple Model Set also has a different set of instructions than Defendant’s Holy Temple Model

Set.

         35.    Defendant is Plaintiff’s competitor in the toy industry.

               DEFENDANT’S ACTS CONSTITUTING ACTUAL CONTROVERSY

         Defendant’s July 10, 2020 E-mail to Plaintiff alleging Copyright Infringement

         36.    On July 10, 2020, Defendant, through Mr. Kasowitz, e-mailed Plaintiff, with a

copyright takedown request, complaining that Plaintiff’s Website indicated it was “selling a

product which has intentionally and wrongfully been using another’s Intellectual Property for the

purpose of monetary value and revenue.” A copy of Defendant’s July 10, 2020 e-mail to Plaintiff

is attached as Exhibit B.

         37.    In his e-mail, Mr. Kasowitz provided a link to JBrick’s Website, where it had

advertised its Holy Temple Model Set. Mr. Kasowitz referenced Defendant’s Holy Temple Model

Set noting that it was “the original. Designed by Yitzy Kasowitz and sold exclusively by

jbrick.com.” Ex. B.




                                                -5-
    Case: 1:21-cv-00817 Document #: 1 Filed: 02/12/21 Page 6 of 13 PageID #:6




       38.       Notably, Defendant failed to identify whether Defendant owned a copyright for the

Holy Temple Model Set or otherwise provide any information regarding Defendant’s copyright

registration, with respect to the Holy Temple Model Set.

       39.       In his e-mail, Mr. Kasowitz complained, “[t]his is the copy which you are selling,”

followed by a link to the website of a third-party toy-seller. Rather than leading to a website that

represented any products sold by Plaintiff, the link sent by Mr. Kasowitz led to a “Page Not Found”

error message.

                    Plaintiff’s Response to Defendant’s July 10, 2020 E-mail

       40.       On July 21, 2020, Plaintiff, through counsel, responded to Defendant’s e-mail

(“Response”). A copy of Plaintiff’s response is attached as Exhibit C.

       41.       In its Response, Plaintiff refuted Defendant’s baseless claims against Plaintiff.

First, Plaintiff noted that Defendant’s correspondence did not inform Plaintiff as to what

intellectual property Defendant allegedly owned or that Plaintiff had violated. Plaintiff also noted

that not only did Defendant’s correspondence fail to include the copyright registration(s) or deposit

materials for the purported Holy Temple Model Set product, but that upon performing its own

search, Plaintiff had been unable to find any registered copyright owned by Defendant.

       42.       Plaintiff’s Response noted that it was unlikely that Defendant could even obtain a

valid copyright registration for its Holy Temple Model Set, as it was an unoriginal and functional

work. In support, Plaintiff noted the existence of numerous toys that allowed children to build

temple replicas.

       43.       Plaintiff’s Response further noted that Defendant had improperly contacted

Plaintiff’s customers regarding its claims of infringement, thereby interfering with Plaintiff’s

business and economic advantage.




                                                -6-
     Case: 1:21-cv-00817 Document #: 1 Filed: 02/12/21 Page 7 of 13 PageID #:7




          44.   Lastly, in its Response, Plaintiff formally placed Defendant on notice that it had

tortiously interfered with Plaintiff’s business and demanded that Defendant:

                a) Immediately cease contacting Plaintiff’s customers;

                b) Provide Plaintiff with a letter through which it removed any existing complaints

                   it had previously asserted concerning Plaintiff or Mr. Schwartz individually; and

                c) Send a retraction letter to all of the websites and entities it had previously

                   contacted asserting intellectual property violations by Plaintiff.

          45.   Defendant never replied to Plaintiff’s Response.

            Defendant Improperly Contacts at Least Three of Plaintiff’s Customers

          46.   On January 21, 2021, several months following Defendant’s exchange with

Plaintiff, Mr. Kasowitz e-mailed Plaintiff’s customer, Artscroll Mesorah Publications

(“Artscroll”), with a copyright takedown request. A copy of Defendant’s January 21, 2021 e-mail

to Artscroll is attached as Exhibit D.

          47.   In his January 21, 2021, e-mail, Mr. Kasowitz noted that Artscroll’s website

advertised a certain Holy Temple Model Set, in violation of Defendant’s intellectual property

rights.

          48.   Following Defendant’s communication with Artscroll, Artscroll stopped

advertising or selling Plaintiff’s Holy Temple Model Set.

          49.   Plaintiff recently came to learn that Mr. Kasowitz sent similar copyright takedown

requests to at least the two following customers in 2020: (1) The Judaica Place Inc. (“The Judaica

Place”), 1917 Ave. M, Brooklyn, New York 11230; and (2) New Eichlers, 5004 13th Avenue,

Brooklyn, NY 11219.

          50.   After receiving Mr. Kasowitz’s correspondence regarding Plaintiff’s product, both

The Judaica Place and New Eichler’s stopped selling Plaintiff’s Holy Temple Model Sets.

                                                 -7-
    Case: 1:21-cv-00817 Document #: 1 Filed: 02/12/21 Page 8 of 13 PageID #:8




         51.   Plaintiff has reason to believe that Defendant has improperly contacted other

customers as well.

         52.   Consequently, there presently exists a justiciable controversy regarding Plaintiff’s

right to make any and all forms and shapes of the Holy Temple Model Set free of any allegation

by Defendant that such conduct constitutes an infringement of any copyright rights allegedly

owned by Defendant.

                                    COUNT I
                       DECLARATORY JUDGMENT OF INVALIDITY

         53.   Plaintiff incorporates paragraphs 1 – 52 as if fully set forth herein.

         54.   This is a declaratory judgment action under the United States Copyright Act of

1976, 17 U.S.C. § 101 et. seq. (the “Copyright Act”), and 28 U.S.C. §§ 2201 and 2202 (the

Declaratory Judgment Act). As an actual justiciable controversy exists by way of the credible

threat of immediate litigation and demand to cease and desist selling of the Holy Temple Model

Set product and forbearance of selling of other similar products, Plaintiff seeks relief from this

Court.

         55.   Plaintiff requests an order declaring that any alleged copyright asserted by the

Defendant in the form of replicas of common, public domain models of holy temples and

unenforceable for, inter alia, the following reasons:

                     a. an absence of sufficient creativity and originality to be entitled to copyright

                        protection or registration;

                     b. the idea of creating model sets of holy sites to be used with LEGO®

                        compatible minifigures has merged with the expression of that idea; and

                     c. the products merely consist of a combination of known elements,

                        components, depictions and/or shapes, all of which are in the public domain,



                                                  -8-
    Case: 1:21-cv-00817 Document #: 1 Filed: 02/12/21 Page 9 of 13 PageID #:9




                       are functional, and are not entitled to protection or registration under the

                       Copyright Act.

                                COUNT II
                DECLARATORY JUDGMENT OF NONINFRINGEMENT

         56.   Plaintiff incorporates paragraphs 1 – 55 as if fully set forth herein.

         57.   This is a declaratory judgment action under the United States Copyright Act of

1976, 17 U.S.C. § 101 et. seq. (the “Copyright Act”), and 28 U.S.C. §§ 2201 and 2202 (the

Declaratory Judgment Act). As an actual justiciable controversy exists by way of the credible

threat of immediate litigation and demand to cease and desist selling of the Holy Temple Model

Set product and forbearance of selling of other similar products, Plaintiff seeks relief from this

Court.

         58.   Plaintiff is entitled to declaratory judgment that it is not infringing, has not infringed

and is not liable for infringing any valid copyright owned by Defendant relating to the Holy Temple

Model Set product either directly or by inducing others to infringe or by contributing to

infringement by others for the following non-exclusive reasons:

                   a. Plaintiff’s product was independently created,

                   b. Any infringement was innocent,

                   c. The blocks comprising Plaintiff’s product are separate and distinct from the

                       blocks comprising Defendant’s product,

                   d. Plaintiff’s product has a different set of instructions than Defendant’s

                       product,

                   e. The doctrine of de minimis non curat lex,

                   f. Plaintiff’s product falls within the fair use doctrine, and

                   g. The doctrine of scenes a faire.



                                                 -9-
   Case: 1:21-cv-00817 Document #: 1 Filed: 02/12/21 Page 10 of 13 PageID #:10




                                 COUNT III
               TORTIOUS INTERFERENCE WITH BUSINESS RELATIONS

        59.     Plaintiff incorporates paragraphs 1 - 58 as if fully set forth herein.

        60.     Defendant knew that Plaintiff was authorized to sell the Holy Temple Model Set

product.

        61.     Defendant made false and misleading statements to Plaintiff’s customers

concerning Plaintiff.

        62.     Defendant made these false statements to induce Plaintiff’s customers to remove

Plaintiff’s product listings.

        63.     Based on Defendant’s false statements, Plaintiff’s customers removed Plaintiff’s

product listings.

        64.     As a direct and proximate result of Defendant’s unlawful acts, Plaintiff has suffered

damages inter alia of lost sales and lost profits.

                            COUNT IV
   TORTIOUS INTERFERENCE WITH PROSPECTIVE ECONOMIC ADVANTAGE


        65.     Plaintiff incorporates paragraphs 1 – 64 as if fully set forth herein.

        66.     Defendant knew or should have known that Plaintiff sold, and offered for sale, the

Holy Temple Model Set product on its website and at various stores.

        67.     Defendant intentionally interfered with Plaintiff’s sale of the Holy Temple Model

Set product by, among other things, making false statements of fact concerning copyright

ownership by Defendant and infringement by Plaintiff.

        68.     Defendant knew on a reasonable certainty that upon making its false statements and

allegations of copyright infringement that Plaintiff’s customers would stop selling the Holy

Temple Model Set product.

                                                 - 10 -
   Case: 1:21-cv-00817 Document #: 1 Filed: 02/12/21 Page 11 of 13 PageID #:11




           69.   Plaintiff’s customers stopped selling Holy Temple Model Set product from their

stores and as a direct and proximate result, Plaintiff has suffered damages for, inter alia, lost sales

and lost profits.

                                             COUNT V
                                           TRADE LIBEL


           70.   Plaintiff incorporates paragraphs 1 – 69 as if fully set forth herein.

           71.   Through the copyright takedown requests sent to Plaintiff and its customers,

Defendant published untrue statements of fact, including the statement that Plaintiff’s Holy

Temple Model Set product infringed on Defendant’s intellectual property rights, and that

Defendant had the right to demand that Plaintiff and its customers remove Plaintiff’s product

listing.

           72.   Defendant’s statement were false in that, among other things, (a) Defendant does

not have enforceable copyright rights in the Holy Temple Model Set product; and (b) Plaintiff did

not infringe on and does not infringe on any copyrights, relative to the Holy Temple Model Set

product.

           73.   Defendant knew its statements were false or were made with reckless disregard for

the truth in that Defendant knew that it was not the original author or creator of the features of the

Holy Temple Model Set product, as well as the fact that many similar model temple sets predated

Defendant’s product.

           74.   Defendant’s statements were not mere statements of opinion.

           75.   As a direct and proximate result of the wrongful acts and bad faith conduct of

Defendant, Plaintiff has suffered and will continue to suffer general damages, including lost profits

in an amount greater than $75,000.




                                                 - 11 -
   Case: 1:21-cv-00817 Document #: 1 Filed: 02/12/21 Page 12 of 13 PageID #:12




       76.         Upon information and belief, Plaintiff alleges that Defendant has engaged in the

conduct alleged herein with a conscious and intentional disregard of Plaintiff’s rights and with an

intent to harass, injure, or annoy, such as to constitute oppression, fraud, or malice, thereby

entitling Plaintiff to punitive damages.

                                      REQUEST FOR RELIEF

       WHEREFORE, Plaintiff seeks judgment awarding it of the following relief:

       (a) An order declaring the alleged intellectual property rights asserted by Defendant in the

             form of replicas of common, public domain temple model sets, are invalid and

             unenforceable;

       (b) An order declaring that Plaintiff does not infringe any valid copyright owned by

             Defendant relating to the Holy Temple Model Sets product;

       (c) Judgment in its favor against Defendant on Counts III, IV, and V, in an amount to be

             proven at trial;

       (d) An award of punitive damages;

       (e) An order that Defendant withdraw any takedown requests regarding Plaintiff and/or

             its product;

       (f) A preliminary injunction requiring Defendant to withdraw any takedown request

             regarding Plaintiff and/or its product and preventing Defendant from conducting any

             future takedown request with respect to Plaintiff’s Holy Temple Model Set product;

             and

       (g) An order awarding such other and further relief as this court deems just and proper.



Dated: February 12, 2021                        Respectfully submitted,

                                                /s/ Christopher W. Niro

                                                 - 12 -
    Case: 1:21-cv-00817 Document #: 1 Filed: 02/12/21 Page 13 of 13 PageID #:13




                                      Christopher W. Niro
                                      Maryam H. Arfeen,
                                      ARONBERG GOLDGEHN DAVIS & GARMISA
                                      330 North Wabash Ave, Suite 1700
                                      Chicago, IL 60611
                                      Tel: 312-755-3153
                                      Fax: 312-828-9635
                                      cniro@agdglaw.com
                                      marfeen@agdglaw.com


                                      Attorneys for Chazak Kinder Inc.
4812-7318-6268, V. 1

4812-7318-6268, V. 1
4812-7318-6268, V. 1




                                       - 13 -
